Vickery, p. j.
Epitomized Opinion
This is an action for habeas corups. Mclntire wa? sued for divorce and alimony by his wife and a decree was entered in her favor. As Mclntire failed to pay the alimony he was held liable by Judge Phillips of the Cuyahoga Common Pleas Court for contempt. There was some question as to the jurisdiction of the court, but the Court of Appeals held that Mclntire and his counsel had entered their appearance. After the Appeals Court had sustained the holding for contempt, the Common Pleas fined Mclntire $50l0 and sentenced him to" jail for ten days. After Mclntire had served the ten days he was ordered to pay the fine, and was committed to jail for not doing so. Habeas Corups proceedin'1' were then started in the Court of Appeals. In discharging the accused, the Court of Appeals held:
1. Inasmuch as Mclntire had served ten days, any further holding of him was an illegal restraint to his liberty.